Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites "an optical axis".  Since the parent claim recites a plurality of optical axes with reference to which lens structure has each optical axis, it unclear whether one of these previously recited optical axes is being referenced or a new optical axis pertaining to some lens structure is being introduced.  For the purpose of examination, claim 6 reads on "a central axis of the lens unit".  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thiele (US PG Pub 2020/0166679).
Regarding claim 1, Thiele teaches a method of producing a lens unit (Fig. 3C), the lens unit formed by curing a light-transmitting resin (refractive photoresist of paras. 0114, 0020 is a type of resin which is transparent after curing as shown in Fig. 3) and including a plurality of lens portions (as shown in Fig. 3C and per para. 0105), the method comprising:  
5forming, by the resin, a first lens portion including a first lens surface and a second lens surface (uppermost lens portion 10 in Fig. 3C); 
	forming, by the resin integrally with the first lens portion (para. 0105), a cylindrical support portion (shell 20 in Fig. 3C and para. 0102) extending in a direction parallel to an optical axis direction of the 10first lens portion (as shown in Fig. 3C); 
forming, by the resin integrally with the support portion (para. 0105), a second lens portion (middle or lower lens portion 10 in Fig. 3C) formed by the resin integrally with the support portion (para. 0105), including a third lens surface facing the second lens surface and a fourth lens surface (as shown in Fig. 3c), and having an optical axis coinciding with the optical axis of the first lens portion (as shown in Fig. 3c); and 
forming a diffraction grating integrally when any one or more of the first lens surface, the second lens surface, the third lens surface, and the fourth lens surface is formed (para. 0021).  
Regarding claim 2, Thiele teaches the forming the diffraction grating forms the diffraction grating on the second lens surface or the third lens surface (as shown in Fig. 3C).  
Regarding claim 3, Thiele teaches the forming the diffraction grating forms the diffraction grating on a lens surface closest to a pupil position of a complex lens of the first lens portion and the second lens portion (grating on middle lens portion 10 of Fig. 3C is closest to the pupil position).  
Regarding claim 4, Thiele teaches the forming the diffraction grating forms the diffraction grating on a lens surface closest to a subject among lens surfaces facing another lens surface (grating on lowermost lens portion 10 of Fig. 3C is closest to the subject among lens surfaces facing another lens surface; see also Fig. 2).  
Regarding claim 6, Thiele teaches the forming the diffraction grating forms the diffraction grating by forming a plurality of undulations undulated from a lens surface in an axially symmetric shape about a central axis of the lens unit at intervals in a radiation direction.  
Regarding claim 7, Thiele teaches the forming the diffraction grating forms a diffraction grating that corrects chromatic aberration caused by a refraction phenomenon on another lens surface (paras. 0084, 0091, 0096) by diffracting light emitted from a lens surface facing a lens surface provided with the diffraction grating and causing the light to enter the lens surface provided with the diffraction grating (as shown in Fig. 3C).  
Regarding claim 8, Thiele teaches a lens unit (Figs. 3C) formed by curing a light-transmitting resin (refractive photoresist of paras. 0114, 0020 is a type of resin which is transparent after curing as shown in Fig. 3), comprising: 
a first lens portion formed by the resin and including a first lens surface and a second lens surface (uppermost lens portion 10 in Fig. 3C); 
a cylindrical support portion (shell 20 in Fig. 3C and para. 0102) formed by the resin integrally (para. 0105) with the first lens portion and extending in a direction parallel to an optical axis direction of the first lens portion (as shown in Fig. 3C); 
a second lens portion (middle or lower lens portion 10 in Fig. 3C) formed by the resin integrally with the support portion (para. 0105), including a third lens surface facing the second lens surface and a fourth lens surface (as shown in Fig. 3c), and having an optical axis coinciding with the optical axis of the first lens portion (as shown in Fig. 3c); and 
a diffraction grating formed integrally when any one or more of the first lens surface, the second lens surface, the third lens surface, and the fourth lens surface is formed (para. 0021).  
Regarding claim 9, Thiele teaches the diffraction grating is formed on the second lens surface or the third lens surface (as shown in Fig. 3C).  
Regarding claim 10, Thiele teaches the diffraction grating is formed on a lens surface closest to a pupil position of a complex lens of the first lens portion and the second lens portion (grating on middle lens portion 10 of Fig. 3C is closest to the pupil position).  
Regarding claim 11, Thiele teaches the diffraction grating is formed on a lens surface closest to a subject among lens surfaces facing another lens surface (grating on lowermost lens portion 10 of Fig. 3C is closest to the subject among lens surfaces facing another lens surface; see also Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thiele, as applied to claim 1 above, in view of Vassiliou (US Patent 4,987,044).
Regarding claim 5, Thiele teaches the forming the first lens portion, the forming the support portion, and the forming the second lens portion form the first lens portion, the support portion, and the second lens portion integrally (para. 0105), by curing a liquid resin by irradiating the liquid resin with light (paras. 0019-0020).
Thiele does not explicitly teach the other features recited in the claim.
However, these steps are conventional in the 3D printing and direct laser writing arts, as shown, for example, by Vassiliou, who teaches steps of curing a liquid resin by irradiating the liquid resin with light while moving a stage in a container filled with the liquid resin (as shown in Fig. 6 and per col. 10, lines 3-18) and scanning the light along a surface orthogonal to optical axes of the first lens portion or the second lens portion (as shown in Figs. 1 and 4).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Vassiliou’s teachings and KSR rationale A, it would have been obvious to one of ordinary skill in the art to combine Vassiliou’s steps with Thiele’s method to predictably obtain suitable means for layer-by-layer point-by-point integral forming of Thiele’s lens unit. 
Prior Art of Record
The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure:
Thiele ‘927 (US PG Pub 2019/0260927) teaches the lens unit and method of forming integral lens portions recited in claims 1 and 8, and including nonplanar lens portions, except for the diffraction grating and its formation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745